DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the set of claims received on November 18, 2020. Claims 1-20 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/951,801 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of Application No. 16/951,801 teach all the features of the current application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4, 8, and 10-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 4, line 1, positively recites “the bone”.
Claim 8, line 8, positively recites “the bone is a humerus”.
Claim 10, line 4, positively recites “scapula”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the on-lay humeral prosthetic" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the in-lay humeral prosthetic" in 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johannaber et al. (US Patent Publication 2018/0161168), hereinafter “Johannaber”.
Regarding claim 1, Johannaber discloses a surgical shoulder system [paragraph 0137-0140 for a reverse shoulder arthroplasty] comprising:
a selection system (900, 9A-9B) capable of coupling within a shoulder joint prior to an installation of the shoulder joint wherein the selection system is capable of generating measurement data during a selection process and wherein measurement data from the selection system supports a selection of at least one prosthetic component for the shoulder joint;
a computer (1102, [paragraph 0143]) is capable of receiving the measurement data from the selection system; and
a display (1104, [paragraphs 0037 and 0143]) coupled to the computer is capable of providing the measurement data from the selection system in real-time to a surgeon or surgical team.
Regarding claim 2, Johannaber discloses wherein the selection system comprises:
a ring (962, FIG.9B) capable of coupling to a bone of the shoulder joint;
a measurement device (961, FIG.9B) having a plurality sensors (964, FIG.9B) located at radial positions relative to an external curved surface wherein the measurement device is capable of coupling to the ring and wherein the measurement device is capable of generating the measurement data.
Regarding claim 3, Johannaber discloses wherein the measurement device includes electronic circuitry ([paragraph 0132-0133] couple to the plurality of sensors capable of controlling a measurement process and transmit measurement data and wherein the shoulder joint is capable of moving through a range of motion.
Regarding claim 4, Johannaber discloses wherein the bone is capable of being resected to provide a surface [paragraph 0144].
Regarding claim 5, Johannaber discloses wherein a bottom surface of the ring is co-planar to a bottom surface of the measurement device when coupled to the surface of the resected bone (FIGS. 9A-9B).
Regarding claim 6, Johannaber discloses wherein an offset of the selection system falls between a first prosthetic component (i.e. 902, FIG.9A), and second prosthetic component (i.e. 910, FIG.9A).
Regarding claim 15, Johannaber discloses wherein the ring is capable of being coupled to the bone with screws or nails.
Regarding claim 16, Johannaber discloses wherein the ring is capable of being coupled to the bone with a canal rod.
Regarding claim 17, Johannaber discloses wherein a final shoulder joint [paragraphs 0137-0140] including the at least one prosthetic component selected during the selection process is installed, wherein the measurement device is placed in the final shoulder joint, wherein measurement data from the final shoulder joint is used to verify measurement data taken during the selection process and support adjustments to the final shoulder joint.
Regarding claim 18, Johannaber discloses wherein the measurement data is removed from the final shoulder joint (i.e. adjustments made for the permanent prosthetic components) and wherein a liner (i.e. a permanent shoulder prosthetic) is capable of replacing the measurement device in the final shoulder joint.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johannaber et al. (US Patent Publication 2018/0161168), hereinafter “Johannaber” in view of Flaherty et al. (US Patent Publication 2013/0090737), hereinafter “Flaherty”.
Regarding claim 7, Johannaber discloses the first prosthetic component and the second prosthetic component but fails to disclose a sensor system that detects if the measurement data is above or below a predetermined threshold. 
However, Flaherty teaches a pressure sensor system which detects if the measure pressure is above, below or equal to a predetermined threshold value stored in system memory [paragraph 0473]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jonannaber with a system which detects measured thresholds in order to analyze the placement of trial or prosthetic components.
Regarding claim 8, the modified Johannaber’s system discloses wherein the bone is a humerus [paragraph 0137 of Johannaber].
Regarding claim 9, the modified Johannaber’s system fails to disclose wherein the measurement data in a range of 0-20 lbs. supports a selection of an on-lay humeral prosthetic component and wherein the measurement data in a range of 20-40 Ibos. supports a selection of the in-lay humeral prosthetic component.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the measurement data in a range of 0-20lbs. supports a selection an on-lay humeral prosthetic component and wherein the measurement data in a range of 20-40lbs. supports a selection of an in-lay humeral prosthetic component, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case, a measurement system for properly ensuring the stability of a shoulder joint in a reverse shoulder surgical procedure by using quantitative measurements to assist surgeons in determining whether trial prosthetic devices may provide a patient with desirable outcomes.
Regarding claim 10, the modified Johannaber’s system discloses wherein the selection system further includes a plurality of glenoid components (101, Fig. 2 of Flaherty) wherein a glenoid component is selected from the plurality of glenoid components, wherein the glenoid component is capable of coupling to the scapula, and wherein the glenoid component couples to the external curved surface of the measurement device to support movement of the shoulder joint.
Regarding claim 11, the modified Johannaber’s system discloses wherein the plurality of glenoid components have a different glenosphere thickness (see Figs. 3 a-c of Flaherty).
Regarding claim 12, the modified Johannaber’s system discloses wherein at least one of the glenoid components are capable of coupling to the scapula by pin or screw (see Figure 2 or Flaherty).
Regarding claim 13, the modified Johannaber’s system discloses at least one of the glenoid components have lateral support (106, Fig 3a. of Flaherty).
Regarding claim 14, the modified Johannaber’s system discloses wherein the plurality of glenoid components can include glenoid partial spheres (see Figs. 3 a-c of Flaherty).
Regarding claim 19, Johannaber discloses a surgical shoulder system [paragraph 0137-0140 for a reverse shoulder arthroplasty] comprising:
a selection system (900, 9A-9B) capable of coupling within a shoulder joint prior to an installation of the shoulder joint wherein the selection system is capable of generating measurement data during a selection process and wherein measurement data from the selection system supports a selection of at least one prosthetic component for the shoulder joint; 
computer (1102, [paragraph 0143]) capable of receiving the measurement data from the selection system: and
a display (1104, [paragraphs 0037 and 0143]) coupled to the computer capable of providing the measurement data from the selection system in real-time to a surgeon or surgical team wherein an offset of the selection system falls between a first prosthetic component (902, FIG.9A) and second prosthetic component (910, FIG.9A) [paragraph 0137].
Johannaber discloses the first prosthetic component and the second prosthetic component but fails to disclose a sensor system that detects if the measurement data is above or below a predetermined threshold. 
However, Flaherty teaches a pressure sensor system which detects if the measure pressure is above, below or equal to a predetermined threshold value stored in system memory [paragraph 0473]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jonannaber with a system which detects measured thresholds in order to analyze the placement of trial or prosthetic components.
Regarding claim 20, Johannaber discloses a surgical shoulder system [paragraph 0137-0140 for a reverse shoulder arthroplasty] comprising:
a selection system (900, 9A-9B) capable of coupling within a shoulder joint prior to an installation of the shoulder joint wherein the selection system is capable of generating measurement data during a selection process and wherein measurement data from the selection system supports a selection of at least one prosthetic component for the shoulder joint;
 computer (1102, [paragraph 0143]) capable of receiving the measurement data from the selection system; and
a display (1104, [paragraphs 0037 and 0143]) coupled to the computer capable of providing provide the measurement data from the selection system in real-time to a surgeon or surgical team wherein an offset of the selection system falls between an in-lay humeral prosthetic component (910, FIG.9B) and an on-lay humeral prosthetic component (902, FIG.9B).
Johannaber fails to disclose wherein the in-lay humeral prosthetic component is selected if the measurement data is within a range of 20 lbs and above, and wherein the on-lay humeral prosthetic component is selected if the measurement data is within a range of 0-20 Ibs.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the measurement data in a range of 0-20lbs. supports a selection an on-lay humeral prosthetic component and wherein the measurement data in a range of 20-40lbs. supports a selection of an in-lay humeral prosthetic component, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case, a measurement system for properly ensuring the stability of a shoulder joint in a reverse shoulder surgical procedure by using quantitative measurements to assist surgeons in determining whether trial prosthetic devices may provide a patient with desirable outcomes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775      

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775